  Case 19-40658               Doc 63         Filed 05/09/19 Entered 05/09/19 14:16:46   Desc Main
                                               Document     Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA

                                                       )
 In re: Scheherazade, Inc.,                            )
                                                       )
                                                       )   Case No. 19-40658
                                                       )
                                               Debtor. )   Chapter 7
                                                       )

                                       Order Granting Relief From Stay


          This case is before the Court on the motion of Gemco International Inc for relief from the

automatic stay imposed by 11 U.S.C. § 362(a).



          Based on the record, the court finds that grounds exist under 11 U.S.C. § 362(d) to warrant

relief.

          It is ordered:

          1.        The motion for relief from stay is granted as follows.

          2.        The automatic stay imposed by 11 U.S.C. § 362(a) is terminated such that the

movant may exercise its rights and remedies under applicable nonbankruptcy law with respect to

the Collateral and Consigned Commercial Jewelry referenced in Gemco International Inc’s

motion for relief from the automatic stay.

          3.        Notwithstanding Fed. R. Bankr. P. 4001(a)(3), this order is effective immediately.



Dated: May 9, 2019                                    /e/ Kathleen H. Sanberg
                                                      _________________________________________
                                                      Kathleen H Sanberg
                                                      Chief United States Bankruptcy Judge
 NOTICE OF ELECTRONIC ENTRY AND
 FILING ORDER OR JUDGMENT
 Filed and Docket Entry made on 05/09/2019
 Lori Vosejpka, Clerk, by LH
